Citation Nr: 1300797	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-36 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include PTSD, panic disorder with agoraphobia, and mood disorder not otherwise specified (NOS).

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's August 2008 claim of service connection for a psychiatric disability was limited to PTSD only.  However, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the fact that the Board is granting the petition to reopen the claim of service connection for PTSD, the Board has characterized the underlying issue as a claim of service connection for a psychiatric disability, to include PTSD, panic disorder with agoraphobia, and mood disorder NOS.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for PTSD was denied in a September 2002 rating decision as there was no competent evidence of relationship between the disability and any in-service stressor; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

2.  The Veteran's claim of service connection for PTSD was again denied in an April 2004 rating decision as new and material evidence had not been submitted; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

3.  Evidence received since the April 2004 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

4.  The Veteran has been diagnosed as having PTSD based on corroborated in-service stressors.

5.  The Veteran's current panic disorder with agoraphobia and mood disorder NOS are the result of in-service disease or injury.

6.  The Veteran does not have a current low back disability.


CONCLUSIONS OF LAW

1.  The RO's September 2002 and April 2004 decisions that denied the claim of service connection for PTSD are final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2012).

2.  The evidence received since the April 2004 decision is new and material, sufficient to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).

3.  The Veteran has PTSD, a panic disorder with agoraphobia, and a mood disorder NOS that are the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).

4.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In light of the Board's favorable decision in reopening the claim of service connection for PTSD and as the Board is granting the underlying claim of service connection for a psychiatric disability, the claims are substantiated, and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With regard to the claim of service connection for a low back disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in August 2008, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a low back disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).
The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the August 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records.  

The Veteran's SSA disability records reflect that he reportedly received treatment for back problems at Seawind Clinic, Gulf Coast Medical Center, and Bay Medical Center, and from Dr. Elzawahry.  Although records from some of these treatment providers are included in the claims file, there is no evidence that any efforts have been taken by the agency of original jurisdiction (AOJ) to obtain all such available treatment records.  However, treatment from these treatment providers reportedly occurred between 1995 and 2000.  In light of the fact that the Veteran's claim of service connection for a low back disability is being denied due to a lack of any competent evidence of a low back disability at any time since the Veteran's claim was received in August 2008 and as the treatment records identified above reportedly pre-date the current appeal period, they are not relevant and need not be obtained.  Moreover, in the August 2008 letter the Veteran was asked to identify any relevant private treatment records and to complete the appropriate release form so as to allow VA to obtain any such records.  He did not specifically respond to this letter.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has not been afforded a VA examination for a low back disability and no opinion has otherwise been obtained as to etiology of any such disability.  As discussed below, there is no evidence that the Veteran has been diagnosed as having a current low back disability at any time during the claim period and there is no evidence of any current low back symptoms that may be related to any disease or injury in service.  The Veteran has not reported and the evidence does not otherwise reflect a continuity of low back symptomatology, there is no medical evidence that any such symptoms may be related to service, and the Veteran has not alluded to the existence of any such evidence.  Hence, a VA examination is not necessary.  See McLendon, 20 Vet. App. at 83.


Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for PTSD in September 2002 because there was no competent evidence of relationship between the disability and any in-service stressor.  Specifically, it was explained that several reported in-service stressors could be not verified and that although there was one stressor in service that had been verified, there was no medical evidence linking that stressor to the Veteran's PTSD diagnosis.  Overall, it could not be confirmed that a stressful incident occurred in service that was related to the Veteran's PTSD.  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision.  Thus, the September 2002 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for PTSD in November 2003 and the RO denied his petition in the April 2004 decision as new and material evidence had not been submitted.  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision.  The April 2004 decision, therefore, also became final.  See Id.

Thus, the Board will review the evidence submitted since the April 2004 rating decision in order to determine whether it is new and material.

Pertinent new evidence received since the April 2004 denial includes an August 2008 psychiatric examination report from Dr. Anderson which includes a diagnosis of PTSD based on reported in-service stressors and an opinion that the Veteran's psychiatric symptoms (including those related to PTSD) were service connected.  This additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by showing that the Veteran's current PTSD is related to stressors in service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for PTSD is reopened.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric Disability

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

When there is a current diagnosis of PTSD, the sufficiency of a claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. § 3.304(f).  Credible supporting evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  This does not mean "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The August 2008 psychiatric examination report from Dr. Anderson reflects that the Veteran has been diagnosed as having PTSD, panic disorder with agoraphobia, and mood disorder NOS.  Thus, current psychiatric disabilities have been demonstrated.

The Veteran has reported that his current psychiatric disabilities, including PTSD, are due to various stressors that he experienced in service.  For example, in a July 2001 statement (VA Form 21-4138), during an August 2002 VA examination, during the August 2008 psychiatric examination with Dr. Anderson, and on an August 2008 "Statement in Support of Claim for Service Connection for PTSD" form (VA Form 21-0781), he reported that he was physically assaulted in Marseille, France in approximately June 1981.  During the summer of 1982 he was stationed aboard the U.S.S. Jonas Ingram, during which time the ship was in the Persian Gulf and repelled enemy forces off the Iran/Iraq border.  Further, the ship was stationed off the coast of Lebanon between October and November 1982 as part of a multi-national peacekeeping force during the Lebanon crisis.  During that time, the Veteran witnessed combat with the enemy as the ship provided gunfire support for ground troops in Lebanon.

Moreover, the Veteran's medical records establish a link between his PTSD and the reported in-service stressors.  For example, the August 2002 VA examination report and Dr. Anderson's August 2008 examination report both include a diagnosis of PTSD and these diagnoses were, at least in part, based upon the Veteran's description of traumatic experiences in service, including the experiences described above.  Also, Dr. Anderson specifically opined that the Veteran's psychiatric symptoms attributable to PTSD (e.g., reexperiencing, avoidance, hyperarousal) were service connected.

While Dr. Anderson did not provide any specific rationale for his August 2008 opinion, he nonetheless concluded that based upon examination of the Veteran, his current PTSD symptoms were related to service.  There are no medical opinions contrary to Dr. Anderson's opinion.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that he has a diagnosis of PTSD and that there is competent medical evidence of a nexus between his PTSD and his claimed in-service stressors.  Hence, the only remaining question with regard to PTSD is whether there is credible supporting evidence that the reported stressors occurred.

Service personnel records confirm that the Veteran was stationed aboard the U.S.S Jonas Ingram from May 1981 to June 1983.  In June 2002 the former Department of the Army, U.S. Armed Services Center for Research of Unit Records (CURR) verified that in May 1981 the Veteran was assisted back to the ship by French police while he was stationed in Marseilles.  He had been hit over the head and had blood on his face and shirt.  The ship was stationed in the Persian Gulf from July to September 1982 as part of the Middle East Forces.  Additionally, in September and October 1982 the U.S.S. Jonas Ingram performed Naval Gunfire Support duties as part of the Multi-National Forces protecting Beirut, Lebanon.  The ship operated continuously off the coast of Beirut for 41 days.

In sum, the Veteran has been diagnosed as having PTSD based on in-service stressors and there is credible supporting evidence of such stressors.  Thus, the criteria for service connection for PTSD are met and service connection is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.304(f).

As for the currently diagnosed panic disorder with agoraphobia and mood disorder NOS, the evidence reflects that these diagnoses are also related to the in-service stressors in that Dr. Anderson opined that the symptoms of these disabilities (including panic attacks, agoraphobia, anhedonia, impaired concentration and attention, and emotional and behavioral impairment) were also service connected. Nevertheless, regardless of how the Veteran's psychiatric disability has been diagnosed, the evidence supports a finding that it is related to service and service connection is granted for the underlying psychiatric disability regardless of diagnosis.  See Clemons, 23 Vet. App. at 1.

Low Back Disability

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

During the August 2008 psychiatric examination with Dr. Anderson, the Veteran reported that he strained his back in service and that he had experienced problems associated with that occurrence.  He is competent to report a low back injury in service.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  There is nothing to explicitly contradict his report and his report is not inconsistent with the evidence of record.   However, even if his report of an in-service low back injury is presumed to be credible, the weight of the evidence nonetheless reflects that he does not have any current low back disability.

Although the Veteran's medical records reflect that he has experienced a long history of back problems and that he injured his back in the years since service, the most recent medical evidence of a low back disability is a July 2008 VA primary care treatment note, which reflects that the Veteran reported nonspecific "pain" following a motor vehicle accident.  He was diagnosed as having chronic lower back pain.

Although a diagnosis is not always necessary to establish service connection, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, the Veteran has reported low back pain, but an underlying disability has not been identified.

There is no other evidence of any current low back disability at any time since the Veteran's claim was received in August 2008, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Thus, in light of the lack of any adequate evidence of a current low back disability, the weight of the evidence is against a finding of a current disability and the existence of a current disability is the cornerstone of a claim for VA disability compensation.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran and the claim of service connection for a low back disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

As new and material evidence has been received, the claim of service connection for PTSD is reopened, and to this extent the appeal is granted.

Entitlement to service connection PTSD, panic disorder with agoraphobia, and mood disorder NOS is granted.

Entitlement to service connection for a low back disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


